Name: 2005/12/EC:Council Decision of 20 December 2004 amending Decision 1999/847/EC as regards the extension of the Community action programme in the field of civil protectionText with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  management;  cooperation policy
 Date Published: 2005-01-08

 8.1.2005 EN Official Journal of the European Union L 6/7 COUNCIL DECISION of 20 December 2004 amending Decision 1999/847/EC as regards the extension of the Community action programme in the field of civil protection (Text with EEA relevance) (2005/12/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Decision 1999/847/EC of 9 December 1999 establishing a Community action programme in the field of civil protection (2) provided for Community action in the field of prevention, preparedness and response to natural and man-made disasters both at land and sea for the period from 1 January 2000 to 31 December 2004. (2) Recent events, such as the floods in Central and Eastern Europe in the summer of 2002, the Prestige accident in Spain in November 2002 and the heat wave and extensive forest fires in southern Europe in the summer of 2003 show that the action undertaken at Community level in the field of civil protection pursuant to Decision 1999/847/EC should be continued. (3) In order to avoid a gap between the expiry of Decision 1999/847/EC and the date of application of a new legal basis, the action programme established by Decision 1999/847/EC needs to be extended for a period of two years. (4) Decision 1999/847/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 1999/847/EC is hereby amended as follows: (a) Article 1(1) 31 December 2004 shall be replaced by 31 December 2006; (b) the first subparagraph of Article 2(3) shall be replaced by the following: The financial reference amount for the implementation of the programme shall be EUR 7,5 million for the period 1 January 2000 to 31 December 2004 and EUR 4,0 million for the period 1 January 2005 to 31 December 2006. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 2004. For the Council The President P. VAN GEEL (1) Opinion delivered on 15 December 2004 (not yet published in the Official Journal). (2) OJ L 327, 21.12.1999, p. 53.